Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1730 Filed 03/29/21 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DEREK DEYOUNG,

       Plaintiff,
                                                          CASE No. 1:20-CV-549
v.
                                                          HON. ROBERT J. JONKER
ROYCE WEAR, LLC, et al.,

       Defendants.

__________________________________/

                                  OPINION AND ORDER

       Plaintiff Derek DeYoung initiated this action against the defendants on June 16, 2020,

alleging copyright infringement under the Copyright Act of 1976, 17 U.S.C. § 101 et seq.; false

designation of origin under the Lanham Act, 15 U.S.C. § 1125; and several state law theories.

Summons were returned executed on twenty-one defendants dated October 8, 2020.1 (ECF 23).

Thereafter DeYoung voluntarily dismissed two Defendants: Royce Ware, LLC and Tien Dung Do.

(ECF Nos. 25 & 26). After the remaining nineteen Defendants failed to answer or otherwise

respond to the Complaint, the Clerk of Court entered default against them on October 22, 2020.

(ECF No. 28). On December 4, 2020, DeYoung moved for a default judgment seeking, among

other things, statutory maximum damages under the Copyright Act based on thirty-three asserted

statutory violations.




1
 One additional Defendant, William Harding, was dismissed on Plaintiff’s motion. (ECF No. 34).
Plaintiff’s First Amended Complaint also named ten John Doe defendants. (ECF No. 15). Plaintiff
does not appear to be pursuing claims against these defendants.
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1731 Filed 03/29/21 Page 2 of 20




       By Order dated January 22, 2021, the Court required DeYoung to submit more information

in support of the requested damages and fees. The Court noted that the mere entry of default

judgment does not entitle a prevailing plaintiff to a statutory maximum award under the Copyright

Act. DeYoung has responded with some information, but in the main he insists that the Court

should order the statutory maximum of nearly $5,000,000 in copyright damages based on

Defendants’ willful infringement of his protected work, established by virtue of their default. The

Court disagrees. Proof of willfulness, whether established through trial or on default judgment,

does not automatically entitle a copyright holder the statutory maximum. To the contrary, a

reviewing court has broad discretion to determine an appropriate damages figure in each case.

The Court finds no basis to award the maximum amount sought here, in what appears to be a mine

run case of copyright infringement by individuals located overseas.

                                         BACKGROUND

       DeYoung is an artist residing in Traverse City, Michigan. (First. Am. Compl. ¶ 9, ECF

No. 15, PageID.858). His artistic works focus on the sport of fly fishing, and his designs are unique

for their use of vibrant colors. (Id. at ¶ 10). DeYoung controls the copyright registration to these

works, twenty-one of which are listed in his Complaint.2 (Id. at ¶ 12). DeYoung also is the owner

of a trademark, which he uses as part of his online retail store services. (Id. at ¶¶ 13-15). DeYoung

licenses his art to manufacturers and retailers of sporting equipment and accessories. (Id. at ¶ 11).

       Defendants are overseas retailers of clothing goods, including t-shirts and sweatshirts. (Id.

at ¶ 19). The individual defendants own and operate ecommerce retail stores that sell clothing




2
  Some of these listed copyrights appear to have the same copyright registration numbers (compare
First Am. Compl ¶ 12(e) with First. Am. Compl. ¶ 12(h)), and in his later motion for default
judgment, DeYoung states that seventeen copyrighted works are at issue. (ECF No. 35,
PageID.1018). As discussed below, however, DeYoung alleges thirty-three statutory violations.
                                                 2
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1732 Filed 03/29/21 Page 3 of 20




products bearing the unlicensed and infringing images of various artists, including DeYoung. (Id.

at ¶ 22). Defendants upload images stolen from DeYoung’s online store on Amazon.com to their

own stores. There, Defendants advertise their counterfeit products to residents of the United

States. (Id. at ¶¶ 22-23). When a customer purchases a counterfeit product, Defendants will either

ship the product on low-quality clothing or ship nothing at all. (Id. at ¶ 24).

       In April 2020, DeYoung discovered Defendants’ clothing products bearing his unlicensed

artwork on social media. (Id. at ¶ 25). He initiated this lawsuit appropriately two months later.

(ECF No. 1). Following the Clerk’s entry of default, DeYoung filed the pending motion for default

judgment.

                                            ANALYSIS

       Once the Clerk has entered a default against a defendant, the Court must treat all well-

pleaded allegations in the Complaint as true. Thomas v. Miller, 489 F.3d 293, 299 (6th Cir. 2007)

(entry of default judgment “conclusively establishes every factual predicate of a claim for relief”);

see also Brockton Savings Bank v. Peat, Marwick, Mitchell & Co., 771 F.2d 5, 13 (1st Cir. 1985)

(“[T]here is no question that, default having been entered, each of [plaintiff’s] allegations of fact

must be taken as true and each of its [ ] claims must be considered established as a matter of law.”).

Thus, by virtue of the Clerk’s entry of a default against the defendants in this matter, DeYoung

has conclusively established that Defendants are liable on all six counts of the First Amended

Complaint. (ECF No. 15).

       The mere fact of Defendants’ liability, however, does not automatically entitle DeYoung

to a default judgment. Even after entry of default, the decision to grant a default judgment is within

the Court’s discretion. Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir. 1974); see also 10A CHARLES

A. WRIGHT ET AL., FEDERAL PRACTICE & PROCEDURE § 2685 (3d ed. 1998) (“This element of



                                                  3
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1733 Filed 03/29/21 Page 4 of 20




discretion makes it clear that the party making the request is not entitled to a default judgment as

of right, even when defendant is technically in default and that fact has been noted under Rule

55(a)”). In determining whether to enter a default judgment, courts typically consider factors such

as:

               the amount of money potentially involved; whether material issues
               of fact or issues of substantial public importance are at issue;
               whether the default is largely technical; whether plaintiff has been
               substantially prejudiced by the delay involved; and whether the
               grounds for default are clearly established or are in doubt.

10A WRIGHT ET AL., at § 1685. These factors all point toward granting DeYoung’s motion for a

default judgment in this case.

        The only remaining question, then, is the amount of the judgment. See Clever Covers, Inc.

v. Southwest Florida Storm Defense, LLC, 554 F. Supp. 2d 1303, 1309 (M.D. Fla. 2008) (“Once

liability is established, the district court must also assess damages.”). “The traditional remedies

for violations of the Copyright Act include injunctive relief, impoundment and destruction of

infringing articles, money damages, and costs and fees.” Id. (citing 17 U.S.C. §§ 502-505). Similar

remedies are provided for under the Lanham Act for instances of trademark infringement. See 15

U.S.C. § 1125. In his motion, DeYoung seeks $4,950,000 in statutory damages—the statutory

maximum based on the number of copyrights involved; $380,000 in Lanham Act damages;

$32,347 in attorneys fees; $400 in costs; and an order permanently enjoining Defendants from

reproducing his copyrighted works.

      1. Copyright Damages

        The owner of a copyright may collect either actual damages or statutory damages from an

infringer. 17 U.S.C. § 504(a). In the First Amended Complaint, DeYoung notified Defendants

that he might pursue either actual damages or statutory damages. (First. Am. Compl. ¶ 43, ECF



                                                 4
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1734 Filed 03/29/21 Page 5 of 20




No. 15, PageID.865). DeYoung has since chosen to seek statutory damages of $4,950,000, which

is the maximum statutory award available in cases involving the number of copyrights alleged. 17

U.S.C. § 504(c)(2). In the absence of willfulness, the maximum statutory damages for infringing

a single copyright are $30,000. Id. at § 504(c)(1). DeYoung contends that a heightened $150,000

award is appropriate because Defendants willfully infringed his copyright.           (ECF No. 35,

PageID.1033-1034).

               A. Willfulness and Number of Copyrights

       In arguing for an award of $4,950,000 in statutory copyright damages, DeYoung seeks to

multiply the statutory maximum provided for willful violations ($150,000) by the number of

copyrights infringed by the defendants (thirty-three). The Court begins its analysis by addressing

these topline numbers.

       To recover the statutory maximum of $150,000 per copyright DeYoung must first prove

that Defendants willfully infringed his copyrights. 17 U.S.C. § 504(c)(2) (“In a case where the

copyright owner sustains the burden of proving, and the court finds, that infringement was

committed willfully, the court in its discretion may increase the award of statutory damages to a

sum of not more than $150,000.”). There are factual allegations in the First Amended Complaint—

which the Court must now accept as true—that would support a finding that Defendants willfully

infringed DeYoung’s copyrights. (First Am. Compl. ¶ 23 (“Defendants steal the artwork of

popular American brands and artists like DeYoung . . . and then advertise their counterfeit products

directly to United States residents[.]”)). The Court accepts as true these allegations and determines

that an increase of the range of statutory damages, up to $150,000, is available in this case. 17

U.S.C. 504(c)(2). But, as expanded upon below, this does not mean that the maximum award is

appropriate here.



                                                 5
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1735 Filed 03/29/21 Page 6 of 20




       Turning to the number of copyrights infringed, DeYoung’s motion alleges infringement of

seventeen copyrights. (ECF No. 35, PageID.1018). His damages chart, however, asserts thirty-

three copyrights infringed. DeYoung explains the difference by noting he is seeking damages per

work infringed by each of the nineteen defendants as determined by the number of infringing

images on each web domain controlled by one or more Defendants. Some Defendants, therefore,

are independently liable for infringing the same copyright. And where more than one Defendant

is responsible for the same website, DeYoung seeks to hold those defendants jointly and severally

liable. (ECF No. 35, PageID.1034-1035). Section 504(c)(1) provides that the “copyright owner

may elect . . . an award of statutory damages for all infringements involved in the action, with

respect to any one work, for which any one infringer is liable individually, or for which any two

or more infringers are liable joints and severally[.]” 17 U.S.C. § 504(c)(1). The provision

“move[s] the statutory damages inquiry from focusing on the number of infringements to focusing

on the number of works that were infringed.” Clever Factory, Inc. v. Kingsbridge Intern., Inc.,

No. 3:11-1187, 2014 WL 2711986, at *1 (M.D. Tenn. June 16, 2014) (emphasis removed).

       That said, section 504(c)(1) “can be difficult to apply if multiple infringers and multiple

infringements are involved.” Id. at *2. The “prevailing interpretation . . . is that, regardless of the

number of infringements involved, statutory damages are to be awarded based upon only the

number of protected works that are infringed unless other infringers are only individually liable

for a particular infringement.” Id. (emphasis added). In other words, “[w]hen a plaintiff in a

copyright suit elects statutory damages, the damages are calculated based on the number of

copyrighted works and the number of infringers, not the number of incidents of infringement.”

Clever Covers, Inc., 554 F. Supp. 2d at 1310 (citing Fitzgerald v. CBS Broadcasting, Inc., 491

F. Supp. 2d 177, 183 (D. Mass 2007)). So, “if a plaintiff proves that one defendant committed five



                                                  6
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1736 Filed 03/29/21 Page 7 of 20




separate infringements of one copyrighted work, that plaintiff is entitled to only one award of

statutory damages . . . . And if a plaintiff proves that two different defendants each committed

five separate infringements of five different works, the plaintiff is entitled to ten awards, not fifty.”

Mason v. Montgomery Data, Inc., 967 F.2d 135, 143-144 (5th Cir. 1992)).

        Commentators have explained damages awards in cases of multiple infringers and multiple

infringements using the following hypothetical:

                Suppose, for example, a single complaint alleges infringements of
                the public performance right in a motion picture against A, B, and
                C, each of whom owns and operates her own motion picture theater,
                and each of whom, without authority, publicly performed plaintiff’s
                motion picture. If A, B, and C have no relationship with one
                another, there is no joint and several liability as between them, so
                that each is liable for at least a minimum of statutory damage award.
                Suppose, further, that D, without authority, distributed Plaintiff’s
                motion picture to A, B, and C. Although A, B, and C are not jointly
                or severally liable with the other, D will be jointly and severally
                liable with each of the others. Therefore, three sets of statutory
                damages may be awarded, as to each of which D will be jointly
                liable for at least the minimum of $750.

4 NIMMER ON COPYRIGHTS § 14.04[E][2][d][i] (2019).

        DeYoung’s damages chart is in line with the Nimmer hypothetical. DeYoung charts out

each individual Defendant that operates a listed domain and the number of copyrights that the

domain infringes. Where there are two Defendants named in connection with the same domain,

DeYoung asks the Court to hold those Defendants jointly and severally liable for the number of

copyrights that are infringed on that domain. All told, this amounts to thirty-three asserted

statutory violations. The Court accepts, for purposes of default judgment, DeYoung’s contention

of thirty-three statutory violations.3



3
  The Court acknowledges the Nimmer hypothetical has been criticized in “situations involving
large numbers of infringements.” Arista Records LLC v. Lime Group LLC, 784 F. Supp. 2d 313,
318 (S.D.N.Y. 2011) (rejecting a plaintiff’s theory that would amount to trillions of dollars in
                                                   7
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1737 Filed 03/29/21 Page 8 of 20




               B. The Statutory Maximum is Not Automatic

       Having established willfulness and thirty-three statutory violations by nature of the

defendants’ default, DeYoung seeks the maximum statutory award possible based on the $150,000

statutory ceiling multiplied by the thirty-three violations.          While DeYoung lists some

considerations in his supplemental brief as to why a maximum statutory amount ought to be

awarded here, the gist of DeYoung’s theory is that the maximum statutory award is appropriate

based on his pleadings, which through Defendants’ default, establish both infringement and

willfulness. That simply is not correct.

       “Merely proving willfulness does not automatically entitle a copyright holder to the

statutory maximum. The Court retains broad discretion to determine an appropriate damages

figure in each case.” AF Holdings LLC v. Bossard, 976 F. Supp. 2d 927, 930 (W.D. Mich. 2013)

(citing 17 U.S.C. § 504(c)(2); Zomba Enterprises, Inc. v. Panorama Records, Inc., 491 F.3d 574,

578 (6th Cir. 2007)). “The $150,000 per-work maximum that the Copyright Act provides in cases



statutory damages). Yet courts have declined to create a mass marketing exception to the analysis.
Friedman v. Life Nation Merchandise, 833 F.3d 1180, 1191 (9th Cir. 2016). Friedman involved
a case where a defendant distributed one copyrighted t-shirt to twenty-seven retailers, another to
forty-four retailers, and a calendar to thirty-three retailers. The plaintiff sought an award based on
one hundred and four separate statutory damage awards. The Ninth Circuit concluded the plaintiff
could not, however, recover against the over one hundred “downstream” infringers, because the
plaintiff did not name those infringers as defendants. Id. at 1191. In a more recent decision, the
Ninth Circuit has also found the Nimmer hypothetical inapplicable in “upstream” and
“downstream” situations where one infringer is jointly and severally liable with all the other
infringers, but the other infringers are not completely jointly and severally liable with each other.
Desire, LLC v. Manna Textiles, Inc., 986 F.3d 1253 (9th Cir. 2021). At least on the default
judgment record in this case, however, this is not a case of downstream infringement, and
DeYoung claims that the individual defendants while acting in concert, are each individually liable
for the infringement of the work displayed on the ecommerce store they control. Given that the
Nimmer hypothetical’s “rationale creates the incentive for future plaintiffs to add hundreds of co-
defendants to the pleadings . . . it remains to be seen whether this case remains the last word on
the subject.” 4 NIMMER ON COPYRIGHTS § 14.04[E][2][d][i] (2019). The Court is satisfied,
however, that this case is not the time or place to resolve the matter and is satisfied that DeYoung
may proceed on a theory of thirty-three statutory violations on this record.
                                                  8
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1738 Filed 03/29/21 Page 9 of 20




of willful infringement is simply a possibility, not an assurance.” Howarth v. FORM BIB LLC,

Case No. 18-CV-7047 (JPO)(SN), 2020 WL 3441030 (S.D.N.Y. May 11, 2020) report and rec.

adopted Howarth v. FORM BIB LLC, 2020 WL 3436685 (S.D.N.Y. June 22, 2020) (internal

quotation marks and citation omitted); Clever Covers, Inc., 554 F. Supp. 2d at 1312 (“Plaintiff is

not automatically entitled to the maximum amount of statutory damages simply because it has

shown the . . . Defendants acted willfully.”). Even “[i]n the default context, it is . . . incumbent

upon the plaintiff to submit a record sufficient to support the amount of statutory damages that he

is seeking,” but “allowance must be made for the fact that the defendant’s failure to appear limits

that which plaintiff can show.” Seelie Original Media Grp., LLC, No. 19-CV-5643, 2020 WL

136659, at *2 (E.D.N.Y. Jan. 13, 2020). In awarding damages, a trial court is tasked with doing

“what is just in the particular case, considering the nature of the copyright, the circumstances of

the infringement and the like . . . but with the express qualification that in every case the assessment

must be within the prescribed limitations, that is to say, neither more than the maximum nor less

than the minimum. Within these limitations the court’s discretion and sense of justice are

controlling[.]” F.W. Woolworth Co. v. Contemporary Arts, 344 U.S. 228, 232 (1952) (quoting

L.A. Westermann Co. v. Dispatch Printing Co., 249 U.S. 100, 106-07 (1919)).

        Courts have noted that “statutory damages are particularly appropriate in a case . . . in

which [a] defendant has failed to mount any defense or to participate in discovery[.]” Jackson v.

Sturkie, 225 F. Supp. 2d 1096, 1101 (N.D. Cal. 2003). And “[b]ecause awards of statutory

damages serve both compensatory and punitive purposes, a plaintiff may recover statutory

damages whether or not there is adequate evidence of the actual damages suffered by plaintiff or

of the profits reaped by the defendant.” L.A. News Serv. v. Reuters Television Intern. Ltd., 149

F.3d 987, 996 (9th Cir. 1998) (internal citation and quotation marks omitted). Still, there must be



                                                   9
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1739 Filed 03/29/21 Page 10 of 20




 some tie to economic reality. “‘Statutory damages are not intended to provide a plaintiff with a

 windfall recovery’; they should bear some relationship to the actual damages suffered.” Clever

 Covers, Inc., 554 F. Supp. 2d at 1313 (quoting Peer Int’l Corp. v. Luna Records, 887 F. Supp. 560,

 568-69 (S.D.N.Y. 1995)). So courts have rejected a plaintiff’s damages theory in cases where, for

 example, the plaintiff seeks to recover over one hundred times its profits. Desire, LLC, 986 F.3d

 at 1271; but c.f. Zomba Enterprises, Inc. v. Panorama Records, Inc., 491 F.3d 574, at 587-88 (6th

 Cir. 2007) (finding a statutory award of $31,000 that was forty-four times the plaintiff’s actual

 damages did not violate defendant’s due process rights).

        A review of a selection of cases demonstrates that reviewing courts often award amounts

 far less than the statutory maximum. See Coleman v. Payne, 698 F. Supp. 704 (W.D. Mich. 1988)

 (collecting cases and awarding $5,000 per willful infringement where defendant radio station aired

 ten unauthorized musical compositions and Copyright Act at the time provided for a maximum of

 $50,000 for willful infringement); Engel v. Wild Oats, Inc., 644 F. Supp. 1089 (S.D.N.Y. 1986)

 (awarding owner of copyrighted image $20,000 for defendant t-shirt manufacturer’s willful

 infringement, below the statutory maximum); see also Curtis v. Illumination Arts, Inc., 33 F. Supp.

 3d 1200 (W.D. Wash. 2014) (court awarded authors of children’s books $50,000 per copyright,

 rather than the requested $150,000, against defendant book publisher in breach of publishing

 agreement); Howart v. FORM BIB LLC, 2020 WL 3441030 (recommending award of $16,770 per

 protected work, rather than requested statutory maximum on default judgment where the plaintiff’s

 copyrighted photographs were copied onto defendants website); Konad Co., OMG Marketing Ltd.,

 Case No. CV 19-02394 PA (Ex), 2019 WL 8065855 (C.D. Cal. Oct. 8, 2019) (where defendant

 infringed on the plaintiff’s artwork for nail-imprinting kits, court found request for statutory

 maximum on default judgment motion “excessive” and awarded $5,000 per infringement); Star



                                                 10
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1740 Filed 03/29/21 Page 11 of 20




 Fabrics Inc. v. Karma, Case No. 2:17-cv-03693-SVW-E, 2017 WL 6513650 (C.D. Cal. Dec. 19,

 2017) (Plaintiff textile company holding copyrights to two-dimensional artwork sought to recover

 $30,000 in statutory damages in default judgment); Lifted Research Group, Inc. v. Behdad, Inc.,

 Case No. 08-390 (CKK), 2010 WL 2662277, at *5 (D.D.C. June 30, 2010) (awarding clothing

 company plaintiff the requested $30,000 in statutory damages); Clever Covers, Inc., 554 F. Supp.

 2d at 1313 (awarding $31,000 in statutory damages, rather than requested statutory maximum, for

 willful infringement of images on the plaintiff’s website). All these cases, after weighing the

 various considerations, have determined an award far below the permissible statutory maximum

 was appropriate.

        True, some courts have awarded the statutory maximum. But these are generally reserved

 for those cases involving “egregious” misconduct. For example, in Warner Bros. Entertainment,

 Inc v. Caridi, the plaintiff owned copyrights for the two motion pictures that were infringed by the

 defendant. The plaintiff had provided copies of the movies to the defendant licensee for movie

 award evaluation purposes only. The licensee, however, transmitted the copies to others for

 uploading to the internet. On default judgment, the reviewing court found the conduct at issue was

 “particularly egregious” and awarded the requested statutory maximum of $150,000 per work.

 Warner Bros. Entertainment, Inc., 346 F. Supp. 2d 1068, 1074 (C.D. Cal. 2004). In Getty Images

 (U.S.), the plaintiff owned images of several dogs and cats. The defendants were a husband and

 wife who ran a website design company from their home, and in particular designed websites for

 veterinarian offices. Getty alleged that the defendants used the unlicensed images of its

 copyrighted works as part of their website designs. Getty sued the defendants seeking, among

 other things, $300,000 in statutory damages for the willful infringement of two of its images. The

 reviewing court found the request warranted on the default judgment record. It noted there was



                                                 11
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1741 Filed 03/29/21 Page 12 of 20




 evidence that the defendants had profited over $1,000,000 in the websites they had designed, and

 that $21,794.00 of that was directly attributable to five websites that posted the two images at

 issue. Citing principles of deterrence, and the public interest in maintaining the integrity of the

 copyright laws, the court found that the maximum statutory award was appropriate. Getty Images

 (U.S.), Inc. v. Virtual Clinics, C13-0626JLR, 2014 WL 1116775 (W.D. Wash. Mar. 20, 2014).

        The Court finds these case to be distinguishable, and not persuasive in any event. In both

 cases there was more evidence of the defendants’ business scheme—for example, in Getty over

 $1,000,000 in total business and $21,794 in revenue directly attributable to the infringing

 websites—than is present here. Moreover, while deterrence is certainly a factor that may justify

 an award above the plaintiff’s actual damages, the $300,000 the court ordered in Getty is nearly

 sixty-five times the $4,655.00 in revenue and licensing costs Getty estimated it lost due to the

 defendants’ infringement, which at a minimum raises due process questions. C.f. Desire, LLC,

 986 F.3d at 1269-1270; Zomba Enterprises, 491 F.3d at 586-587.

        Courts typically find, however, that statutory damages between two and five times the

 license fees are sufficient to compensate copyright holders and deter future infringement. See,

 e.g., Nat’l Photo Grp., LLC v. Pier Corp., No. SACV131165DOCJPRX, 2014 WL 12576641, at

 *4 (C.D. Cal. Mar. 10, 2014) (collecting cases and noting that “[b]ecause statutory damages are

 available to compensate copyright holder and deter infringement, courts typically award two to

 three times the license fees.”); see also Design Pics Inc. v. PBH Networks, Inc., Case No.

 20-cv-1096 (MKB) (JO), 2021 WL 74088 (E.D.N.Y. Jan. 8, 2021) (“Where infringement is willful

 but not ‘truly egregious,’ courts . . . frequently award statutory damages of between three and five

 times the cost of the licensing fees the defendant would have paid.”); Broadcast Music, Inc. v.

 LPGPS, Inc, Case No. 4:02-cv-200, ECF No. 10 (W.D. Mich. Jan. 28, 2003) (Quist, J.) (approving



                                                 12
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1742 Filed 03/29/21 Page 13 of 20




 of an award of three times the amount the plaintiff would have received in music licensing fees);

 Coleman v. Payne, 698 F. Supp. 704 (W.D. Mich. 1988) (citing Keca Music, Inc. v. Johnson, No.

 5-78-74 (N.D. Tex. June 18, 1979) which awarded three times the license fee). The Court finds

 this line of authority persuasively distinguishes those cases awarding the statutory maximum.

        For all these reasons, then, the Court is satisfied that the maximum award requested here—

 $4,950,000 based on thirty-three violations—is not available to DeYoung as of right simply due

 to the Defendants’ default.

                C. Copyright Damages

        The Court must still determine what an appropriate and just award of copyright damages

 is between the statutory minimum of $750 and the statutory maximum of $150,000 for willful

 infringement. DeYoung provides a succinct argument in support of the request: Willfulness has

 been established by virtue of Defendants’ default, he says, and the maximum award is appropriate

 because Defendants have attempted to continue this infringement, even after receiving notice of

 the lawsuit. (ECF No. 35, PageID.1034). DeYoung further points out Defendants target U.S.

 consumers with counterfeit goods of poor quality, which damages his reputation and customer

 good will. In a supplemental brief, DeYoung adds that his works license in excess of $100,000

 and his sales of clothing through his own ecommerce store on Amazon.com for the 2020 fiscal

 year were down twelve and twenty percent as compared to the two previous fiscal years.4 (ECF

 No. 37, PageID.1451). For the reasons that follow, the Court determines that an award of $31,000




 4
   DeYoung seeks leave to file these two license agreements under seal (ECF No. 38). Judicial
 proceedings are presumptively public and the Court would not ordinarily find good cause for
 sealing just from the potential competitive risk from expired agreements. As expanded on below,
 the Court does not view these license agreements as adding much to the analysis, and given there
 is no Defendant that appeared in this case, the Court grants the motion to seal.
                                                13
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1743 Filed 03/29/21 Page 14 of 20




 per violation, for a total award of $1,023,000 (rather than the $4,950,000 requested) is the

 appropriate balance of the relevant considerations.

          In exercising the discretion afforded to the reviewing court, courts typically consider

 factors such as:

                 (1) the infringer’s state of mind; (2) the expenses saved, and profits
                 earned, by the infringer; (3) the revenue lost by the copyright holder;
                 (4) the deterrent effect on the infringer and third parties; (5) the
                 infringer’s cooperation in providing evidence concerning the value
                 of the infringing material; and (6) the conduct and attitude of the
                 parties.

 Bryant v. Media Right Productions, Inc., 603 F.3d 135, 144 (2d Cir. 2010); see also Broadcast

 Music, Inc., supra (observing many of the same factors). Other factors include the “strong public

 interest in ensuring the integrity of copyright laws.” Getty Images (U.S.), Inc., 2014 WL 1116775,

 at *2.

          Applying these factors can be difficult in the default judgment context. Because no

 discovery occurred, there is no evidence about the expenses saved or the profits reaped by

 Defendants. Other factors can be considered, including Defendant’s willfulness (the first factors),

 and Defendant’s conduct in failing to participate in this case (the fifth and sixth factors), the need

 for deterrence (the fourth factor), and the public interest. These factors may well justify an

 increased award; but without some concrete starting point, these factors are difficult to monetize

 and compare with economic reality. And there is little in the record to assist the Court in arriving

 at that starting point. Indeed, the record contains scant details. For example, DeYoung’s business

 manager says sales in 2020 were down twelve percent when compared to the 2019 fiscal year and

 down twenty percent when compared to the year before that, suggesting that DeYoung’s revenues

 have been negatively impacted by Defendant’s infringement. That is certainly a reasonable,

 perhaps the most reasonable, reading. But that statement has little use without some firm number

                                                   14
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1744 Filed 03/29/21 Page 15 of 20




 by which the percentage reduction could be quantified. Even with those numbers, the Court likely

 could not readily discern how much, if any, of the decline of DeYoung’s sales were due to

 Defendants’ infringement. There was, for example, an ongoing global pandemic throughout 2020.

        The license agreement could in theory provide a meaningful basis for an award. As

 indicated above “[t]o achieve [the purposes of the statute detailed in Bryant], courts often impose

 as statutory damages a multiple of the applicable licensing fee a defendant would have paid but

 for the infringement.” Howarth v. FORM BIB LLC, 2020 WL 3441030, at *3 (citing Barcroft

 Media, Ltd. v. Coed Media Grp., LLC, 297 F. Supp. 3d 339, 356 (S.D.N.Y. 2017)). But that’s

 easier said than done here. One of the license agreements DeYoung provides relates to an

 agreement to use DeYoung’s protected images on non-clothing products. Another provides a

 royalty formula per product sold. But there is no information with respect to the amount of product

 volume that is potentially involved in this case. The licenses provided do not create a solid basis

 for assessing the economic reasonableness of the award.         About the only concrete market

 information the Court has been able to glean is that DeYoung sells t-shirts on his Amazon.com

 webpage for about $25.00 each. Even that is not especially helpful here because the record

 includes no data on total sales and volume.

        The Court, then, looks to the cases discussed above to determine an appropriate award.

 While courts have come to different conclusions, several courts—including those involving

 images taken from webpages—have found that an award of $30,000 or $31,0000 was an

 appropriate balance of the statutory considerations. See Zomba Enterprises, Inc. v. Panorama

 Records, Inc., 491 F.3d 574, at 587-88 (6th Cir. 2007); Lifted Research Group, Inc. v. Behdad,

 Inc., Case No. 08-390 (CKK), 2010 WL 2662277, at *5 (D.D.C. June 30, 2010) (awarding clothing

 company plaintiff the requested $30,000 in statutory damages); Clever Covers, Inc., 554 F. Supp.



                                                 15
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1745 Filed 03/29/21 Page 16 of 20




 2d at 1313 (awarding $31,000 in statutory damages, rather than requested statutory maximum, for

 willful infringement of images on the plaintiff’s website). This is hardly a conservative figure.

 Indeed, this is almost twice what one court found appropriate in a case where images were

 uploaded onto infringing websites. In Howarth, the Court found an award of $16,770 was

 appropriate even though willfulness, through the defendant’s default, had been established.

 Howarth, 2020 WL 3441030, at *3. This was five times the amount for which the plaintiff would

 have licensed the work. The Court is satisfied that the allegations in DeYoung’s complaint

 demonstrate that a larger sum is required here to account for the commercial use of the copyrighted

 images on counterfeit products. An award of $31,000 per violation, for a total award of $1,023,000

 is an appropriate amount accounting for all the statutory considerations.5

     2. Trademark Damages

        Plaintiff also seeks an award of $20,000 per Defendant in statutory damages for trademark

 damages. In assessing damages under the Lanham Act:

                the court may enter judgment, according to the circumstances of the
                case, for any sum above the amount found as actual damages, not
                exceeding three times such amount. If the court shall find that the
                amount of the recovery based on profits is either inadequate or
                excessive the court may in its discretion enter judgment for such
                sum as the court shall find to be just, according to the circumstances
                of the case. Such sum in either of the above circumstances shall
                constitute compensation and not a penalty.

 15 U.S.C. § 1117(a).

        In evaluating damages “the plaintiff is held to a lower standard of proof in ascertaining the

 exact amount of damages, and once the existence of damages has been shown, all that an award




 5
  The Court observes this amount is within the scope of two to five times the amount of a license
 of one of DeYoung’s protected images, using the top line numbers in the agreement provided at
 ECF No. 39.
                                                 16
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1746 Filed 03/29/21 Page 17 of 20




 requires is substantial evidence in the record to permit a factfinder to draw reasonable inferences

 and make a fair and reasonable assessment of the amount of damages.” La Quinta Corp. v.

 Heartland Properties LLC, 603 F.3d 327, 342 (6th Cir. 2010) (cleaned up). Courts weigh a number

 of factors in exercising their discretion under the act:

                the courts have weighed the equities of disputes on a case-by-case
                basis, considering a wide range of factors including, inter alia, the
                defendant's intent to deceive, whether sales were diverted, the
                adequacy of other remedies, any unreasonable delay by the plaintiff
                in asserting its rights, the public interest in making the misconduct
                unprofitable, and “palming off,” i.e., whether the defendant used its
                infringement of the plaintiff's mark to sell its own products to the
                public through misrepresentation.

 La Quinta Corp., 603 F.3d at 343 (collecting cases).

        DeYoung suggests $20,000 per defendant is an appropriate award after accounting for the

 above factors. DeYoung points to his two license agreements, and suggests that $20,000 is the

 minimum amount Plaintiff would accept for a license of his work. This is, then, he says a

 permissible amount to remedy his damages. (ECF No. 37, PageID.1451). For the reasons

 explained above, the Court does not view the license agreements as all that useful. Applying the

 factors listed in La Quinta, the Court furthermore sees the amounts DeYoung seeks to be excessive.

 DeYoung’s trademark claim is based on ownership of a single trademark. (See First. Am. Compl.

 ¶ 13). In seeking to recover $20,000 from each of the 19 remaining defendants, DeYoung seeks a

 total amount of $380,000 that is far above what is provided for in his license agreements in any

 event. While the factors augur in favor of some damages, they do not point so strongly to the

 excessive amount DeYoung seeks. After consideration of all the above factors, the Court

 determines in its discretion that an award of $5,000 per defendant, for a total of $95,000 is

 sufficient to compensate DeYoung and deter future infringement.




                                                   17
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1747 Filed 03/29/21 Page 18 of 20




     3. Permanent Injunction

         In addition to monetary damages, DeYoung seeks an order enjoining and restraining

 Defendants from reproducing DeYoung’s copyrighted works, preparing derivative works of

 DeYoung’s copyrighted works, or from importing, displaying, selling or offering for sale any

 products that infringe upon DeYoung’s copyrighted works under 17 U.S.C. § 502(a). DeYoung

 requests a similar order with respect to his trademark.

         Generally, in order to obtain a permanent injunction, a party must demonstrate: “(1) that it

 has suffered an irreparable injury: (2) that remedies at law, such as monetary damages, are

 inadequate to compensate for that injury: (3) that, considering the balance of hardships between

 the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest would

 not be disserved by a permanent injunction.” eBay, Inc. v. MercExchage, LLC, 547 U.S. 388, 391

 (2006). “The decision to grant or deny permanent injunctive relief is an act of equitable discretion

 by the district court[.]” Id.

         The permanent injunctive factors all weigh in favor of granting the injunctive relief

 DeYoung seeks. DeYoung has established Defendants’ liability for willful copyright infringement

 and false designation of trademark. In using images of DeYoung’s protected works on their own

 ecommerce sites, Defendants are targeting U.S. consumers with counterfeit goods of poor quality,

 representing an ongoing injury to DeYoung’s revenues and customer goodwill. This is an

 irreparable injury, and monetary damages are not sufficient to compensate for that injury. The

 injunctive relief requested imposes minimal hardship on Defendants. It also serves the public

 interest by deterring copyright infringement. The Court will enter the injunction proposed in

 Paragraphs 8 and 9 of the proposed order. (ECF No. 35-23, PageID.1438-1439).




                                                 18
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1748 Filed 03/29/21 Page 19 of 20




    4. Fees and Costs

        DeYoung has also requested an award of attorney fees and costs in the amount of $32,747,

 consisting of $32,347, plus $400 in costs, under 17 U.S.C. § 505. The Court concludes an award

 of attorney fees and costs in this case is appropriate because of Defendants’ willfulness. See

 Coleman, 698 F. Supp. at 709. However, more information is needed to evaluate the proper

 amount of the award.

        DeYoung arrives at his fee request by multiplying the 87.9 hours billed by the median

 hourly rate for intellectual property practitioners in the State of Michigan of $368, which is slightly

 above Attorney Di Giacomo’s attorney standard rate of $350.00. The Court appreciates the

 additional information provided by counsel in response to the Court’s first order. But upon further

 review determines more information is still needed to determine whether the hourly rate and

 number of hours incurred were reasonable. For example, of the total 87.9 hours billed, Attorney

 Di Giacomo states only 10.2 hours were expended by him, with the remaining hours incurred by

 two other attorneys (ECF No. 35-19). The record does not contain information on the customary

 rate of these two attorneys. Moreover, the time records provided by DeYoung are redacted such

 that the Court cannot determine whether the number of hours incurred were reasonable. (ECF No.

 35-20). To enable the Court to make this assessment, the Court will require DeYoung’s counsel

 to submit a supplemental affidavit detailing the hours rate of all the attorneys contributing to the

 total number of hours billed and the number of hours spent (including a publicly available

 description of the work) on the case.




                                                   19
Case 1:20-cv-00549-RJJ-SJB ECF No. 40, PageID.1749 Filed 03/29/21 Page 20 of 20




                                           CONCLUSION

          ACCORDINGLY, IT IS ORDERED:

    1. Plaintiff DeYoung’s Application for Entry of Default Judgment (ECF No. 35) is

          GRANTED to the extent specified in this Opinion and Order.

    2. Plaintiff DeYoung’s Motion to Seal (ECF No. 38) is GRANTED.

    3. Plaintiff is entitled to an award of attorney fees and costs against Defendants, jointly and

          severally, under 17 U.S.C. § 505. Within fourteen (14) days from the date of this Order,

          Plaintiff shall submit a supplemental affidavit from counsel setting forth the hourly rate of

          the individuals billing in this matter and the hours spent on this matter (including a

          description of the work performed). The Court will enter a final default judgment after

          receiving this supplemental information from counsel.




 Dated:      March 29, 2021                     /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   20
